Filed 3/1/16 P. v. Hove CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063911

v.                                                                       (Super.Ct.No. FWV1402020)

LISA LYNN HOVE,                                                          OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Stanford E.

Reichert, Judge. Affirmed.

         Denise M. Rudasill, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Lisa Hove appeals from the denial of her petition for resentencing

under Proposition 47. We affirm because neither the conviction in the current case, nor




                                                             1
the conviction upon which the sentence enhancement in the current case is based, are

eligible for reduction to misdemeanors under Proposition 47.

                              PROCEDURAL BACKGROUND

       On September 5, 2014, defendant pled no contest to sale/transportation/offer to

sell a controlled substance (Health & Saf. Code, § 11352, subd. (a))1 and admitted that

she had previously been convicted of possession for sale (§ 11351) within the meaning of

section 11370.2, subdivision (a). The trial court sentenced defendant as agreed to a total

of seven years as follows: the midterm of four years for the conviction and the midterm

of three years for the enhancement, to be served consecutively.

       On November 4, 2014, voters enacted Proposition 47, and it went into effect the

next day. (Cal. Const., art. II, § 10, subd. (a).) “Proposition 47 makes certain drug- and

theft-related offenses misdemeanors, unless the offenses were committed by certain

ineligible defendants. These offenses had previously been designated as either felonies

or wobblers (crimes that can be punished as either felonies or misdemeanors).” (People

v. Rivera (2015) 233 Cal.App.4th 1085, 1091.) “Proposition 47 also created a new

resentencing provision: [Penal Code] section 1170.18. Under [Penal Code] section

1170.18, a person ‘currently serving’ a felony sentence for an offense that is now a

misdemeanor under Proposition 47, may petition for a recall of that sentence and request




       1 All section references are to the Health and Safety Code unless otherwise
indicated.


                                             2
resentencing in accordance with the statutes that were added or amended by Proposition

47.” (Id. at p. 1092; see Pen. Code, § 1170.18, subd. (a).)

       On November 19, 2014, defendant filed with the superior court a letter which the

court interpreted as a petition for reduction of sentence under Proposition 47. On

December 5, 2014, the court denied the petition on the ground that the conviction does

not come within the statutory scheme of Proposition 47.

       On May 13, 2015, the court held another hearing at which defendant was present,

represented by counsel. As counsel explained, defendant had other prior convictions

reduced to misdemeanors under Proposition 47 and believed these reductions would

impact the three-year enhancement to her current sentence. The court ruled that

defendant was ineligible for relief.

       This appeal followed.

                                       DISCUSSION

       Upon defendant’s request, this court appointed counsel to represent her. Counsel

has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders

v. California (1967) 386 U.S. 738 setting forth a statement of the case, a summary of the

facts, and a potential arguable issue, and requesting this court to undertake a review of

the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but she

has not done so. In appellate counsel’s brief before this court, counsel argues as a




                                             3
potential issue whether the trial court erred in denying defendant’s petition for

resentencing under Proposition 47.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no error. (See Pen. Code,

§ 1170.18 [convictions under sections 11351 and 11352 are not statutorily enumerated

offenses qualifying for reduction from felonies to misdemeanors].)

                                       DISPOSITION

       The superior court’s order denying defendant’s Proposition 47 petition is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                RAMIREZ
                                                                                      P. J.


We concur:

CODRINGTON
                           J.

SLOUGH
                           J.




                                             4